Citation Nr: 1818027	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 RO decision that in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a left shoulder disability.

In March 2017, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for scheduling of a Board videoconference hearing. In January 2018, the Veteran withdrew her hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO most recently denied entitlement to service connection for a left shoulder disability in an April 1994 rating decision and properly notified the Veteran, who did not appeal that decision.

2. Some of the additional evidence received since the April 1994 decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.



CONCLUSIONS OF LAW

1. The April 1994 rating decision that denied service connection for a left shoulder disability is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017). 

2. New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the application to reopen the previously denied claim.


New and Material Evidence

In its September 2010 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for a left shoulder disability. Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id. In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

In an April 1993 rating decision, the RO denied service connection for a left shoulder disability on the basis that there was no evidence of a left shoulder disability during service. The RO properly notified the Veteran of this denial, and she did not appeal it.
 
After additional service treatment records were received in April 1994, the RO again denied the claim in an April 1994 rating decision. This rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued. 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence of record at the time of the prior final decision included the Veteran's  service treatment records that were negative for a left shoulder disability, a report of a VA examination that did not diagnose a left shoulder disability, and the Veteran's claim in which she stated that she incurred a right and left shoulder condition in 1990, during service. (Service connection was established for a right shoulder disability.)

Additional evidence received since the prior final rating decision includes VA medical records dated since 2008 showing treatment for a left shoulder disability. A March 2008 VA outpatient treatment record reflects that an X-ray study showed mild bilateral acromioclavicular joint and acromial osteophytes, and a diagnosis of arthritis in the shoulders. A report of a June 2010 VA examination reflects that the right shoulder was examined, and the Veteran also complained of left shoulder pain. The Veteran has submitted lay statements to the effect that she had a left shoulder condition in service.

The Board finds that some of this evidence is both new and material. The claims file now contains evidence of a current left shoulder disability, and this evidence was not of record at the time of the prior final decision. When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Thus, the claim is reopened. See Shade, supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a). 

ORDER

The claim for service connection for a left shoulder disability is reopened, and the claim is granted to this extent only.


REMAND

Although the Veteran underwent a VA examination in June 2010, it pertained primarily to her right shoulder and knee disabilities, and she has not undergone a VA compensation examination regarding her claimed left shoulder disability in connection with the current appeal. When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). The Board finds that a VA compensation examination is warranted to determine whether the Veteran has a current left shoulder disability that is related to service or a service-connected disability. See 38 C.F.R. § 3.310.

The AOJ should attempt to obtain any records of VA or private treatment or evaluation for a left shoulder disability dated since separation from service. 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary releases, obtain relevant VA or private medical records of treatment or evaluation of a left shoulder disability dated since separation from service (that are not duplicates of those already in the claims file), and associate them with the claims file.

2. Then, arrange for a VA examination and medical opinion regarding the Veteran's claimed left shoulder disability. The claims file must be made available to and reviewed by the examiner. The examiner is asked to respond to the following questions:

a) Provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed left shoulder disability was incurred during service, or is otherwise related to service. 

b) Provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current left shoulder disability is (1) proximately due to or (2) chronically aggravated by a service-connected disability. 

Her currently established service-connected disabilities are a right shoulder disability and a bilateral knee disability. 

Provide the basis for any medical determination and a rationale for the opinion. Any opinion must consider the Veteran's reports regarding the onset and duration of her symptoms.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state why this is so. 

3. Then readjudicate this claim in light of all additional evidence. If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


